Citation Nr: 0321502	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Medical Center in 
Houston, Texas.  The decision denied a claim for payment or 
reimbursement for expenses incurred on March 13, and April 2, 
1999, at a non-VA medical facility.  

A hearing was held at the Board before the undersigned 
Veterans Law Judge in July 2001.  The Board issued a decision 
in September 2001 which confirmed the denial of the claim.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2002, the 
veteran, through an attorney, and the Secretary of Veterans 
Affairs (Secretary) filed a joint motion to vacate the 
Board's decision and remand the case for further action.  The 
Court granted that motion later that month.  In February 
2003, the Board initiated internal development of evidence.  
Some additional evidence was obtained and has been added to 
the claims file.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ).  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The 
new rules also permitted the Board to consider additional 
evidence it had obtained without obtaining a waiver of 
initial AOJ review from the appellant.  The regulatory 
provision 38 C.F.R. § 20.1304(c) was removed in its entirety.

By way of Chairman's Memorandum No. 01-02-01, the Board 
implemented procedures permitting Veterans Law Judges to 
direct Board personnel to undertake "the action essential 
for a proper appellate decision" in lieu of remanding the 
case to the AOJ.  In the present case, in February 2003, the 
Board requested additional development in an internal 
development memorandum.  In particular, the Board requested 
that additional records be obtained, to include treatment 
records from the VA medical center dated in March and April 
1999, records from the medical administrative file at the 
Houston VAMC, and records of treatment at the Trinity Medical 
Center.  The requested development was partially completed.  

Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulatory 
provision in 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit held that section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration and 
without having to obtain a waiver of the right to initial AOJ 
review from the appellant.  

In response to the Federal Circuit's decision in DAV, the 
Secretary of Veterans Affairs has determined the Board will 
no longer be responsible for developing evidence in appeals 
cases.  Therefore, a remand is required to transfer the case 
back to the AOJ so that the development may be completed and 
the additional evidence may be reviewed in the first instance 
by the AOJ.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the AOJ for the 
following development:

1.  Copies of all documents contained in 
the medical administration service file 
at the Houston VAMC pertaining to a claim 
by the veteran for reimbursement of 
medical expenses should be added to the 
claims file.  
2.  After securing the necessary release 
from the veteran, the AOJ should obtain 
records of the veteran's medical 
treatment at the Trinity Medical Center, 
700 Medical Parkway, Brenham TX 77833 
during the period of March and April 
1999.  The veteran should be advised that 
while the claims file contains the 
medical bills from such treatment, the 
actual treatment records are not of 
record.

3.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

4.  The AOJ should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  In accordance with matters 
discussed in the joint motion, the AOJ 
should specifically address the question 
of whether the veteran made a formal or 
informal application for payment or 
reimbursement within 72 hours of his 
admission to a non-VA facility, and if 
so, whether the criteria of allowance of 
such an application are met.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




